Exhibit 10.2

 

First Amendment to

Employment AGREEMENT

 

This First Amendment to Employment Agreement (the “First Amendment”), effective
as of August 10, 2015, is between Eastside Distilling, Inc., a Nevada
corporation (the “Company”), and Steven Earles (the “Executive”).

 

A.                Effective February 6, 2015, the Company and the Executive
entered into an Employment Agreement (the “Agreement”) pursuant to which the
Executive agreed to provide certain services to the Company. The Agreement is
incorporated into this First Amendment by this reference and all defined terms
in the Agreement shall have the same meaning in this First Amendment.

 

B.                 The parties now wish to modify and amend the Agreement in
accordance with this First Amendment.

 

The parties, each intending to be legally bound, agree as follows:

 

1.                  Section 1 of the Agreement shall be amended in its entirety
to read as follows:

 

“(a)              In consideration for Executive’s performance of Executive’s
duties and responsibilities with the Company, the Company shall pay to
Executive, a base salary of $245,000 per annum (the “Base Salary”). Executive
will be paid in bi-weekly installments pursuant to the Company’s normal payroll
policies.”

 

2.                  This First Amendment shall be deemed a modification of the
Agreement in accordance with Section 11(h) of the Agreement. Except as
specifically modified hereby, the Agreement shall be deemed controlling and
effective, and the parties hereby remake and confirm each of the representations
and warranties of the Agreement and agree to be bound by each of its terms and
conditions.

 

3.                  This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

 

 

 

[Signature Page Follows]

 



 

 

 

 

The Company and the Executive have duly executed this First Amendment as of the
date first above written.

 

 

EASTSIDE DISTILLING, INC.

 

 



By: /s/ Martin Kunkel                          

Name: Martin Kunkel

Title: Secretary

 

 

STEVEN EARLES

 

 



/s/ Steven Earles                                    

Name: Steven Earles

 

 

 

 

[Signature Page to First Amendment to Employment Agreement]

 

 



--------------------------------------------------------------------------------

 

 